Exhibit 10.2

 

Freddie Mac Loan Number:                                                   

Property
Name:                                                                        

 

MULTIFAMILY NOTE

 

FLOATING RATE

 

(Revised 9-4-2015)

 

US $                                                           

Effective Date:                         ,             

 

FOR VALUE RECEIVED, RESIDENCES AT CAPTAIN PARKERS, LLC, a Massachusetts limited
liability company (together with such party’s or parties’ successors and
assigns, “Borrower”) jointly and severally (if more than one), promises to pay
to the order of                                , a
                                  , the principal sum of
$                                , with interest on the unpaid principal
balance, as hereinafter provided.

 

1.                                      Defined Terms.

 

(a)                                 As used in this Note:

 

“Amortization Period” means a period of      full consecutive calendar months.
[IF THE LOAN IS INTEREST-ONLY FOR THE ENTIRE TERM, INSERT -0-]

 

“Base Recourse” means a portion of the Indebtedness equal to    % of the
original principal balance of this Note.

 

“Business Day” means any day other than a Saturday, a Sunday, or any other day
on which Lender or the national banking associations are not open for business.

 

“Capped Interest Rate” [IF THE LOAN HAS AN INTERNAL INTEREST RATE CAP, INSERT
THE FOLLOWING] means      % per annum. OR [IF THE LOAN HAS AN EXTERNAL INTEREST
RATE CAP OR NO INTEREST RATE CAP, INSERT THE FOLLOWING] is not applicable, there
is no Capped Interest Rate for the Loan.

 

“Default Rate” means a variable annual interest rate equal to 4 percentage
points above the Floating Interest Rate in effect from time to time. However, at
no time will the Default Rate exceed the Maximum Interest Rate.

 

“First Installment Due Date” means       1,      .[INSERT THE FIRST DAY OF THE
SECOND MONTH FOLLOWING THE ORIGINATION DATE; HOWEVER, IF THE LOAN IS ORIGINATED
ON THE FIRST

 

1

--------------------------------------------------------------------------------


 

DAY OF A MONTH, INSERT THE FIRST DAY OF THE FIRST MONTH FOLLOWING THE
ORIGINATION DATE]

 

[INSERT THE FOLLOWING DEFINITION FOR ANY PARTIAL IO LOAN. DELETE FOR ANY OTHER
LOAN.]

 

“First Principal and Interest Installment Due Date” means             , 20  .
[INSERT THE DATE THAT IS THE NUMBER OF MONTHS OF INTEREST ONLY PAYMENTS (12, 24
OR 36 MONTHS) AFTER THE FIRST INSTALLMENT DUE DATE].

 

“Floating Interest Rate” means the variable annual interest rate calculated for
each Interest Adjustment Period so as to equal the Index Rate for such Interest
Adjustment Period (truncated at the 5th decimal place if necessary) plus the
Margin. However, in no event will the Floating Interest Rate exceed the Capped
Interest Rate.

 

“Freddie Mac” means the Federal Home Loan Mortgage Corporation.

 

“ICE” means ICE Benchmark Administration Limited.

 

“Index Rate” means, for any Interest Adjustment Period, the         [INSERT
LIBOR] Index Rate for such Interest Adjustment Period.

 

“Installment Due Date” means, for any monthly installment of interest-only or
principal and interest, the date on which such monthly installment is due and
payable pursuant to Section 3 of this Note.

 

“Interest Adjustment Period” means each successive        (  ) [INSERT ONE, TWO
OR THREE] calendar month period until the entire Indebtedness is paid in full,
except that the first Interest Adjustment Period is the period from the date of
this Note through           . [INSERT THE DATE OF THE LAST DAY OF THE CALENDAR
MONTH IN WHICH THE ORIGINATION DATE OCCURS FOR 1-MONTH INTEREST ADJUSTMENT
PERIOD, OR THE LAST DAY OF THE CALENDAR MONTH FOLLOWING THE MONTH IN WHICH THE
ORIGINATION DATE OCCURS FOR 2-MONTHS INTEREST ADJUSTMENT PERIODS, OR THE LAST
DAY OF THE SECOND CALENDAR MONTH FOLLOWING THE MONTH IN WHICH THE ORIGINATION
DATE OCCURS FOR 3-MONTHS INTEREST ADJUSTMENT PERIODS] Therefore, the second
Interest Adjustment Period will be the period from          through         ,
and so on until the entire Indebtedness is paid in full.

 

“Lender” means the holder from time to time of this Note.

 

“LIBOR” means the London Interbank Offered Rate.

 

2

--------------------------------------------------------------------------------


 

“LIBOR Index” means ICE’s             (    ) month [INSERT “ONE” OR “THREE”
PURSUANT TO THE COMMITMENT OR ERLA] LIBOR rate for United States Dollar
deposits, as displayed on the LIBOR Index Page used to establish the LIBOR Index
Rate.

 

“LIBOR Index Rate” means, for any Interest Adjustment Period after the first
Interest Adjustment Period, ICE’s LIBOR rate for the LIBOR Index released by ICE
most recently preceding the first day of such Interest Adjustment Period, as
such LIBOR rate is displayed on the LIBOR Index Page. The LIBOR Index Rate for
the first Interest Adjustment Period means ICE’s LIBOR rate for the LIBOR Index
released by ICE most recently preceding the first day of the month in which the
first Interest Adjustment Period begins, as such LIBOR rate is displayed on the
LIBOR Index Page; provided, however, that if at any time the LIBOR Index Rate is
less than zero, the LIBOR Index Rate shall be deemed to be zero for all purposes
of this Note and the Loan Agreement.

 

“LIBOR Index Page” is the Bloomberg L.P., page “BBAM”, or such other page for
the LIBOR Index as may replace page BBAM on that service, or at the option of
Lender (i) the applicable page for the LIBOR Index on another service which
electronically transmits or displays ICE LIBOR rates, or (ii) any publication of
LIBOR rates available from ICE. In the event ICE ceases to set or publish a
LIBOR rate/interest settlement rate for the LIBOR Index, Lender will designate
an alternative index, and such alternative index will constitute the LIBOR Index
Page.

 

“Loan” means the loan evidenced by this Note.

 

“Loan Agreement” means the Multifamily Loan and Security Agreement entered into
by and between Borrower and Lender, effective as of the effective date of this
Note, as amended, modified, or supplemented from time to time.

 

“Lockout Period” [IF THE LOAN HAS A FIXED 1% PREPAYMENT PREMIUM, INSERT THE
FOLLOWING] means the period from the date of this Note through the day preceding
the 12th Installment Due Date under this Note. [OR IF THE LOAN HAS A GRADUATED
PREPAYMENT PREMIUM, INSERT THE FOLLOWING] is not applicable, there is no Lockout
Period under this Note.

 

“Margin” means                   percentage points (      basis points).

 

“Maturity Date” means the earlier of (i)                               [INSERT
THE SCHEDULED MATURITY DATE] (“Scheduled Maturity Date”) and (ii) the date on
which the unpaid principal balance of this Note becomes due and payable by
acceleration or otherwise pursuant to the Loan Documents or the exercise by
Lender of any right or remedy under any Loan Document; provided, however, that
if the unpaid principal balance of this Note becomes due and payable by

 

3

--------------------------------------------------------------------------------


 

acceleration but such acceleration is rendered null and void and of no further
force and effect by operation of law or agreement by Lender, such acceleration
will have no effect on the Maturity Date.

 

“Maximum Interest Rate” means the rate of interest which results in the maximum
amount of interest allowed by applicable law.

 

“Prepayment Premium Period” means the period during which, if a prepayment of
principal occurs, a prepayment premium will be payable by Borrower to Lender.
The Prepayment Premium Period is the period from and including the date of this
Note until but not including the first day of the Window Period.

 

“Program Plus® Seller/Servicer” means an institution approved to sell
multifamily mortgages to Freddie Mac as a Program Plus Seller/Servicer.

 

“Remaining Amortization Period” means, at any point in time, the number of
consecutive calendar months equal to the number of months in the Amortization
Period minus the number of scheduled monthly installments of principal and
interest that have elapsed since the date of this Note.

 

“Security Instrument” means the multifamily mortgage, deed to secure debt or
deed of trust effective as of the effective date of this Note, from Borrower to
or for the benefit of Lender and securing this Note, as amended, modified or
supplemented from time to time.

 

“Window Period” means the 3 consecutive calendar month period prior to the
Scheduled Maturity Date.

 

(b)                                 Other capitalized terms used but not defined
in this Note will have the meanings given to such terms in the Loan Agreement.

 

2.                                      Address for Payment. All payments due
under this Note will be payable at 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ,
or such other place as may be designated by Notice to Borrower from or on behalf
of Lender.

 

3.                                      Payments.

 

(a)                                 Interest will accrue on the outstanding
principal balance of this Note at the Floating Interest Rate, subject to the
provisions of Section 8 of this Note.

 

(b)                                 Interest under this Note will be computed,
payable and allocated on the basis of an actual/360 interest calculation
schedule (interest is payable for the actual number of days in each month, and
each month’s interest is calculated by multiplying the unpaid principal amount
of this Note as of the first day of the

 

4

--------------------------------------------------------------------------------


 

month for which interest is being calculated by the applicable Floating Interest
Rate, dividing the product by 360, and multiplying the quotient by the number of
days in the month for which interest is being calculated). For convenience in
determining the amount of a monthly installment of principal and interest under
this Note, Lender will use a 30/360 interest calculation payment schedule (each
year is treated as consisting of twelve 30-day months). However, as provided
above, the portion of the monthly installment actually payable as and allocated
to interest will be based upon an actual/360 interest calculation schedule, and
the amount of each installment attributable to principal and the amount
attributable to interest will vary based upon the number of days in the month
for which such installment is paid. Each monthly payment of principal and
interest will first be applied to pay in full interest due, and the balance of
the monthly payment paid by Borrower will be credited to principal.

 

(c)                                  Unless disbursement of principal is made by
Lender to Borrower on the first day of a calendar month, interest for the period
beginning on the date of disbursement and ending on and including the last day
of such calendar month will be payable by Borrower simultaneously with the
execution of this Note. If disbursement of principal is made by Lender to
Borrower on the first day of a calendar month, then no payment will be due from
Borrower at the time of the execution of this Note. The Installment Due Date for
the first monthly installment payment under Section 3(d) of interest-only or
principal and interest, as applicable, will be the First Installment Due Date
set forth in Section 1(a) of this Note. Except as provided in this
Section 3(c) and Section 10, accrued interest will be payable in arrears.

 

[SELECT CORRECT VERSION OF SECTION 3(d), AND DELETE THE INAPPLICABLE VERSIONS]

 

[FOR INTEREST-ONLY LOANS]

 

(d)                                 Beginning on the First Installment Due Date,
and continuing until and including the monthly installment due on the Maturity
Date, accrued interest-only will be payable by Borrower in consecutive monthly
installments due and payable on the first day of each calendar month. The amount
of the monthly installment of interest-only payable pursuant to this
Section 3(d) on an Installment Due Date will equal the product of (i) annual
interest on the unpaid principal balance of this Note as of the first day of the
Interest Adjustment Period immediately preceding the Installment Due Date at the
Floating Interest Rate in effect for such Interest Adjustment Period, divided by
360, multiplied by (ii) the number of days in such Interest Adjustment Period.

 

[FOR PRINCIPAL AND INTEREST LOANS]

 

(d)                                 Beginning on the First Installment Due Date,
and continuing until and including the monthly installment due on the Maturity
Date, principal and accrued interest will be payable by Borrower in consecutive
monthly installments due and payable on the first day of each calendar month.
The amount of the monthly installment of

 

5

--------------------------------------------------------------------------------


 

principal and interest payable pursuant to this Section 3(d) on an Installment
Due Date will be calculated so as to equal the monthly payment amount which
would be payable on the Installment Due Date as if the unpaid principal balance
of this Note as of the first day of the Interest Adjustment Period immediately
preceding the Installment Due Date was to be fully amortized, together with
interest thereon at the Floating Interest Rate in effect for such Interest
Adjustment Period, in equal consecutive monthly payments paid on the first day
of each calendar month over the Remaining Amortization Period.

 

[FOR PARTIAL INTEREST-ONLY LOANS]

 

(d)                                 (i)                                    
Beginning on the First Installment Due Date, and continuing until and including
the Installment Due Date immediately prior to the First Principal and Interest
Installment Due Date, accrued interest-only will be payable by Borrower in
consecutive monthly installments due and payable on the first day of each
calendar month. The amount of the monthly installment of interest-only payable
pursuant to this Section 3(d)(i) on an Installment Due Date will equal the
product of (A) annual interest on the unpaid principal balance of this Note as
of the first day of the Interest Adjustment Period immediately preceding the
Installment Due Date at the Floating Interest Rate in effect for such Interest
Adjustment Period, divided by 360, multiplied by (B) the number of days in such
Interest Adjustment Period.

 

(ii)                                  Beginning on the First Principal and
Interest Installment Due Date, and continuing until and including the monthly
installment due on the Maturity Date, principal and accrued interest will be
payable by Borrower in consecutive monthly installments due and payable on the
first day of each calendar month. The amount of the monthly installment of
principal and interest payable pursuant to this Section 3(d)(ii) on an
Installment Due Date will be calculated so as to equal the monthly payment
amount which would be payable on the Installment Due Date as if the unpaid
principal balance of this Note as of the first day of the Interest Adjustment
Period immediately preceding the Installment Due Date was to be fully amortized,
together with interest thereon at the Floating Interest Rate in effect for such
Interest Adjustment Period, in equal consecutive monthly payments paid on the
first day of each calendar month over the Remaining Amortization Period.

 

(e)                                  Reserved.

 

(f)                                   Reserved.

 

(g)                                  Reserved.

 

(h)                                 All remaining Indebtedness, including all
principal and interest, will be due and payable by Borrower on the Maturity
Date.

 

6

--------------------------------------------------------------------------------


 

(i)                                     Lender will provide Borrower with
Notice, given in the manner specified in the Loan Agreement, of the amount of
each monthly installment due under this Note. However, if Lender has not
provided Borrower with prior Notice of the monthly payment due on any
Installment Due Date, then Borrower will pay on that Installment Due Date an
amount equal to the monthly installment payment for which Borrower last received
Notice. If Lender at any time determines that Borrower has paid one or more
monthly installments in an incorrect amount because of the operation of the
preceding sentence, or because Lender has miscalculated the Floating Interest
Rate or has otherwise miscalculated the amount of any monthly installment, then
Lender will give Notice to Borrower of such determination. If such determination
discloses that Borrower has paid less than the full amount due for the period
for which the determination was made, Borrower, within 30 calendar days after
receipt of the Notice from Lender, will pay to Lender the full amount of the
deficiency. If such determination discloses that Borrower has paid more than the
full amount due for the period for which the determination was made, then the
amount of the overpayment will be credited to the next installment(s) of
interest only or principal and interest, as applicable, due under this Note (or,
if an Event of Default has occurred and is continuing, such overpayment will be
credited against any amount owing by Borrower to Lender).

 

(j)                                    All payments under this Note must be made
in immediately available U.S. funds.

 

(k)                                 Any regularly scheduled monthly installment
of interest only or principal and interest payable pursuant to this Section 3
that is received by Lender before the date it is due will be deemed to have been
received on the due date for the purpose of calculating interest due.

 

(l)                                     Any accrued interest remaining past due
for 30 days or more, at Lender’s discretion, may be added to and become part of
the unpaid principal balance of this Note and any reference to “accrued
interest” will refer to accrued interest which has not become part of the unpaid
principal balance. Any amount added to principal pursuant to the Loan Documents
will bear interest at the applicable rate or rates specified in this Note and
will be payable with such interest upon demand by Lender and absent such demand,
as provided in this Note for the payment of principal and interest.

 

(m)                             In accordance with Section 16, interest charged
under this Note cannot exceed the Maximum Interest Rate. If the Floating
Interest Rate at any time exceeds the Maximum Interest Rate, resulting in the
charging of interest hereunder to be limited to the Maximum Interest Rate, then
any subsequent reduction in the Floating Interest Rate will not reduce the rate
at which interest under this Note accrues below the Maximum Interest Rate until
the total amount of interest accrued hereunder equals the amount of interest
which would have accrued had the Floating Interest Rate at all times been in
effect.

 

(n)                                 Reserved.

 

7

--------------------------------------------------------------------------------


 

4.                                      Application of Partial Payments. If at
any time Lender receives, from Borrower or otherwise, any amount applicable to
the Indebtedness which is less than all amounts due and payable at such time,
Lender may apply the amount received to amounts then due and payable in any
manner and in any order determined by Lender, in Lender’s discretion. Borrower
agrees that neither Lender’s acceptance of a payment from Borrower in an amount
that is less than all amounts then due and payable nor Lender’s application of
such payment will constitute or be deemed to constitute either a waiver of the
unpaid amounts or an accord and satisfaction.

 

5.                                      Security. The Indebtedness is secured
by, among other things, the Security Instrument, and reference is made to the
Security Instrument and the Loan Agreement for other rights with respect to
collateral for the Indebtedness.

 

6.                                      Acceleration. If an Event of Default has
occurred and is continuing, the entire unpaid principal balance, any accrued
interest, any prepayment premium payable under Section 10, and all other amounts
payable under this Note and any other Loan Document, will at once become due and
payable, at the option of Lender, without any prior Notice to Borrower (except
if notice is required by applicable law, then after such notice). Lender may
exercise this option to accelerate regardless of any prior forbearance. For
purposes of exercising such option, Lender will calculate the prepayment premium
as if prepayment occurred on the date of acceleration. If prepayment occurs
thereafter, Lender will recalculate the prepayment premium as of the actual
prepayment date.

 

7.                                      Late Charge.

 

(a)                                 If any monthly installment of interest or
principal and interest or other amount payable under this Note or under the Loan
Agreement or any other Loan Document is not received in full by Lender within 10
days after the installment or other amount is due, counting from and including
the date such installment or other amount is due (unless applicable law requires
a longer period of time before a late charge may be imposed, in which event such
longer period will be substituted), Borrower must pay to Lender, immediately and
without demand by Lender, a late charge equal to 5% of such installment or other
amount due (unless applicable law requires a lesser amount be charged, in which
event such lesser amount will be substituted). If the Loan is not fully
amortizing, the late charge will not be due on the final payment of principal
owed on the Maturity Date if such payment is not timely made.

 

(b)                                 Borrower acknowledges that its failure to
make timely payments will cause Lender to incur additional expenses in servicing
and processing the Loan and that it is extremely difficult and impractical to
determine those additional expenses. Borrower agrees that the late charge
payable pursuant to this Section represents a fair and reasonable estimate,
taking into account all circumstances existing on the date of this Note, of the
additional expenses Lender will incur by reason of such

 

8

--------------------------------------------------------------------------------


 

late payment. The late charge is payable in addition to, and not in lieu of, any
interest payable at the Default Rate pursuant to Section 8.

 

8.                                      Default Rate.

 

(a)                                 So long as (i) any monthly installment under
this Note remains past due for 30 days or more or (ii) any other Event of
Default has occurred and is continuing, then notwithstanding anything in
Section 3 of this Note to the contrary, interest under this Note will accrue on
the unpaid principal balance from the Installment Due Date of the first such
unpaid monthly installment or the occurrence of such other Event of Default, as
applicable, at the Default Rate.

 

(b)                                 From and after the Maturity Date, the unpaid
principal balance will continue to bear interest at the Default Rate until and
including the date on which the entire principal balance is paid in full.

 

(c)                                  Borrower acknowledges that (i) its failure
to make timely payments will cause Lender to incur additional expenses in
servicing and processing the Loan, (ii) during the time that any monthly
installment under this Note is delinquent for 30 days or more, Lender will incur
additional costs and expenses arising from its loss of the use of the money due
and from the adverse impact on Lender’s ability to meet its other obligations
and to take advantage of other investment opportunities, and (iii) it is
extremely difficult and impractical to determine those additional costs and
expenses. Borrower also acknowledges that, during the time that any monthly
installment under this Note is delinquent for 30 days or more or any other Event
of Default has occurred and is continuing, Lender’s risk of nonpayment of this
Note will be materially increased and Lender is entitled to be compensated for
such increased risk. Borrower agrees that the increase in the rate of interest
payable under this Note to the Default Rate represents a fair and reasonable
estimate, taking into account all circumstances existing on the date of this
Note, of the additional costs and expenses Lender will incur by reason of the
Borrower’s delinquent payment and the additional compensation Lender is entitled
to receive for the increased risks of nonpayment associated with a delinquent
loan.

 

9.                                      Limits on Personal Liability.

 

(a)                                 Except as otherwise provided in this
Section 9, Borrower will have no personal liability under this Note, the Loan
Agreement or any other Loan Document for the repayment of the Indebtedness or
for the performance of or compliance with any other obligations of Borrower
under the Loan Documents and Lender’s only recourse for the satisfaction of the
Indebtedness and the performance of such obligations will be Lender’s exercise
of its rights and remedies with respect to the Mortgaged Property and to any
other collateral held by Lender as security for the Indebtedness. This
limitation on Borrower’s liability will not limit or impair

 

9

--------------------------------------------------------------------------------


 

Lender’s enforcement of its rights against any Guarantor of the Indebtedness or
any Guarantor of any other obligations of Borrower.

 

(b)                                 Borrower will be personally liable to Lender
for the amount of the Base Recourse, plus any other amounts for which Borrower
has personal liability under this Section 9.

 

(c)                                  In addition to the Base Recourse, Borrower
will be personally liable to Lender for the repayment of a further portion of
the Indebtedness equal to any loss or damage suffered by Lender as a result of
the occurrence of any of the following events:

 

(i)                                     Borrower fails to pay to Lender upon
demand after an Event of Default all Rents to which Lender is entitled under
Section 3 of the Security Instrument and the amount of all security deposits
collected by Borrower from tenants then in residence, except for any security
deposits applied by Borrower after a tenant’s default. However, Borrower will
not be personally liable for any failure described in this Section 9(c)(i) if
Borrower is unable to pay to Lender all Rents and security deposits as required
by the Security Instrument because of a valid order issued in a bankruptcy,
receivership, or similar judicial proceeding.

 

(ii)                                  Borrower fails to apply all Insurance
proceeds and Condemnation proceeds as required by the Loan Agreement. However,
Borrower will not be personally liable for any failure described in this
Section 9(c)(ii) if Borrower is unable to apply Insurance or Condemnation
proceeds as required by the Loan Agreement because of a valid order issued in a
bankruptcy, receivership, or similar judicial proceeding.

 

(iii)                               Either of the following occurs:

 

(A)                               Borrower fails to deliver the statements,
schedules and reports required by Section 6.07 of the Loan Agreement and Lender
exercises its right to audit those statements, schedules and reports.

 

(B)                               If an Event of Default has occurred and is
continuing, Borrower fails to deliver all books and records relating to the
Mortgaged Property or its operation in accordance with the provisions of
Section 6.07 of the Loan Agreement.

 

(iv)                              Borrower fails to pay when due in accordance
with the terms of the Loan Agreement the amount of any item below marked
“Deferred”; provided however, that if no item is marked “Deferred”, this
Section 9(c)(iv) will be of no force or effect. [MARK “COLLECT” BESIDE THOSE
ITEMS FOR WHICH ESCROWS WILL BE COLLECTED AND “DEFERRED” BESIDE THOSE ITEMS FOR
WHICH ESCROWS

 

10

--------------------------------------------------------------------------------


 

WILL NOT BE COLLECTED. FOR GROUND RENTS, IF NOT APPLICABLE, MARK “N/A”]

 

o                                    Property Insurance premiums or other
Insurance premiums

o                                    Taxes or payments in lieu of taxes (PILOT)

o                                    water and sewer charges (that could become
a lien on the Mortgaged Property)

o                                    Ground Rents

o                                    assessments or other charges (that could
become a lien on the Mortgaged Property), including home owner association dues

 

(v)                                 Borrower engages in any willful act of
material waste of the Mortgaged Property.

 

(vi)                              Borrower fails to comply with any provision of
Section 6.13(a)(iii) through (xxvi) of the Loan Agreement or any SPE Equity
Owner fails to comply with any provision of Section 6.13(b)(iii) through (v) of
the Loan Agreement (subject to possible full recourse liability as set forth in
Section 9(f)(ii)).

 

(vii)                           Any of the following Transfers occurs:

 

(A)                               Any Person that is not an Affiliate creates a
mechanic’s lien or other involuntary lien or encumbrance against the Mortgaged
Property and Borrower has not complied with the provisions of the Loan
Agreement.

 

(B)                               A Transfer of property by devise, descent or
operation of law occurs upon the death of a natural person and such Transfer
does not meet the requirements set forth in the Loan Agreement.

 

(C)                               Borrower grants an easement that does not meet
the requirements set forth in the Loan Agreement.

 

(D)                               Borrower executes a Lease that does not meet
the requirements set forth in the Loan Agreement.

 

[INSERT ONLY IF THE PROPERTY IS IN OHIO; IF THE PROPERTY IS NOT IN OHIO, DELETE
THE BODY OF SUBSECTION (viii) AND REPLACE WITH “Reserved.”]

 

(viii)                        The Mortgaged Property is subject to any oil or
gas lease, pipeline agreement or other instrument related to the production or
sale of oil or natural gas that under applicable state law has been given
priority over the Security Instrument.

 

11

--------------------------------------------------------------------------------


 

(ix)                              through (xviii) are Reserved.

(xix)                       Borrower fails to complete any Property Improvement
Alterations that have been commenced in accordance with Section 6.09(e)(v) of
the Loan Agreement.

 

(d)                                 In addition to the Base Recourse, Borrower
will be personally liable to Lender for all of the following:

 

(i)                                     Borrower will be personally liable for
the performance of all of Borrower’s obligations under Sections 6.12 and
10.02(b) of the Loan Agreement (relating to environmental matters).

 

(ii)                                  Borrower will be personally liable for the
costs of any audit under Section 6.07 of the Loan Agreement.

 

(iii)                               Borrower will be personally liable for any
costs and expenses incurred by Lender in connection with the collection of any
amount for which Borrower is personally liable under this Section 9, including
Attorneys’ Fees and Costs and the costs of conducting any independent audit of
Borrower’s books and records to determine the amount for which Borrower has
personal liability.

 

(iv)                              through (viii) are Reserved.

 

(ix)                              Borrower will be personally liable for any
fees, costs, or expenses incurred by Lender in connection with Borrower’s
termination of any agreement for the provision of services to or in connection
with the Mortgaged Property, including cable, internet, garbage collection,
landscaping, security, and cleaning.

 

(e)                                  All payments made by Borrower with respect
to the Indebtedness and all amounts received by Lender from the enforcement of
its rights under the Loan Agreement and the other Loan Documents will be applied
first to the portion of the Indebtedness for which Borrower has no personal
liability.

 

(f)                                   Notwithstanding the Base Recourse,
Borrower will become personally liable to Lender for the repayment of all of the
Indebtedness upon the occurrence of any of the following Events of Default:

 

(i)                                     Borrower fails to comply with
Section 6.13(a)(i) or (ii) of the Loan Agreement or any SPE Equity Owner fails
to comply with Section 6.13(b)(i) or (ii) of the Loan Agreement.

 

(ii)                                  Borrower fails to comply with any
provision of Section 6.13(a)(iii) through (xxvi) of the Loan Agreement or any
SPE Equity Owner fails to

 

12

--------------------------------------------------------------------------------


 

comply with any provision of Section 6.13(b)(iii) through (v) of the Loan
Agreement and a court of competent jurisdiction holds or determines that such
failure or combination of failures is the basis, in whole or in part, for the
substantive consolidation of the assets and liabilities of Borrower or any SPE
Equity Owner with the assets and liabilities of a debtor pursuant to Title 11 of
the Bankruptcy Code.

 

(iii)                               A Transfer that is an Event of Default under
Section 7.02 of the Loan Agreement occurs other than a Transfer set forth in
Section 9(c)(vii) above (for which Borrower will have personal liability for
Lender’s loss or damage); provided, however, that Borrower will not have any
personal liability for a Transfer consisting solely of the involuntary removal
or involuntary withdrawal of a general partner in a limited partnership or a
manager in a limited liability company.

 

(iv)                              There was fraud or written material
misrepresentation by Borrower or any officer, director, partner, member, or
employee of Borrower in connection with the application for or creation of the
Indebtedness or there is fraud in connection with any request for any action or
consent by Lender.

 

(v)                                 Borrower or any SPE Equity Owner voluntarily
files for bankruptcy protection under the Bankruptcy Code.

 

(vi)                              Borrower or any SPE Equity Owner voluntarily
becomes subject to any reorganization, receivership, insolvency proceeding, or
other similar proceeding pursuant to any other federal or state law affecting
debtor and creditor rights.

 

(vii)                           The Mortgaged Property or any part of the
Mortgaged Property becomes an asset in a voluntary bankruptcy or becomes subject
to any voluntary reorganization, receivership, insolvency proceeding, or other
similar voluntary proceeding pursuant to any other federal or state law
affecting debtor and creditor rights.

 

(viii)                        An order of relief is entered against Borrower or
any SPE Equity Owner pursuant to the Bankruptcy Code or other federal or state
law affecting debtor and creditor rights in any involuntary bankruptcy
proceeding initiated or joined in by a Related Party.

 

(ix)                              An involuntary bankruptcy or other involuntary
insolvency proceeding is commenced against Borrower or any SPE Equity Owner (by
a party other than Lender) but only if Borrower or such SPE Equity Owner has
failed to use commercially reasonable efforts to dismiss such proceeding or has
consented to such proceeding. “Commercially reasonable efforts” will not require
any direct or indirect interest holders in Borrower or any SPE

 

13

--------------------------------------------------------------------------------


 

Equity Owner to contribute or cause the contribution of additional capital to
Borrower or any SPE Equity Owner.

 

(x)                                 through (xii) are reserved.

 

(g)                                  For purposes of Sections 9(f) and (h), the
term “Related Party” will include all of the following:

 

(i)                                     Borrower, any Guarantor, or any SPE
Equity Owner.

 

(ii)                                  Any Person that holds, directly or
indirectly, any ownership interest (including any shareholder, member or
partner) in Borrower, any Guarantor, or any SPE Equity Owner or any Person that
has a right to manage Borrower, any Guarantor, or any SPE Equity Owner.

 

(iii)                               Any Person in which Borrower, any Guarantor,
or any SPE Equity Owner has any ownership interest (direct or indirect) or right
to manage.

 

(iv)                              Any Person in which any partner, shareholder,
or member of Borrower, any Guarantor, or any SPE Equity Owner has an ownership
interest or right to manage.

 

(v)                                 Any Person in which any Person holding an
interest in Borrower, any Guarantor, or any SPE Equity Owner also has any
ownership interest.

 

(vi)                              Any creditor (as defined in the Bankruptcy
Code) of Borrower that is related by blood, marriage or adoption to Borrower,
any Guarantor, or any SPE Equity Owner.

 

(vii)                           Any creditor (as defined in the Bankruptcy Code)
of Borrower that is related to any partner, shareholder or member of, or any
other Person holding an interest in, Borrower, any Guarantor, or any SPE Equity
Owner.

 

(h)                                 If Borrower, any Guarantor, any SPE Equity
Owner, or any Related Party has solicited creditors to initiate or participate
in any proceeding referred to in Section 9(f), regardless of whether any of the
creditors solicited actually initiates or participates in the proceeding, then
such proceeding will be considered as having been initiated by a Related Party.

 

(i)                                     To the extent that Borrower has personal
liability under this Section 9, Lender may, to the fullest extent permitted by
applicable law, exercise its rights against Borrower personally without regard
to whether Lender has exercised any rights against the Mortgaged Property or any
other security, or pursued any rights against any Guarantor, or pursued any
other rights available to Lender under this Note, the Loan Agreement, any other
Loan Document, or applicable law. To the

 

14

--------------------------------------------------------------------------------


 

fullest extent permitted by applicable law, in any action to enforce Borrower’s
personal liability under this Section 9, Borrower waives any right to set off
the value of the Mortgaged Property against such personal liability.

 

10.                                       Voluntary and Involuntary Prepayments.

 

(a)                                 Any receipt by Lender of principal due under
this Note prior to the Maturity Date, other than principal required to be paid
in monthly installments pursuant to Section 3, constitutes a prepayment of
principal under this Note. Without limiting the foregoing, any application by
Lender, prior to the Maturity Date, of any proceeds of collateral or other
security to the repayment of any portion of the unpaid principal balance of this
Note constitutes a prepayment under this Note.

 

(b)                                 Borrower may not voluntarily prepay any
portion of the principal balance of this Note during the Lockout Period, if a
Lockout Period is applicable to this Note. However, if any portion of the
principal balance of this Note is prepaid during the Lockout Period by reason of
the application by Lender of any proceeds of collateral or other security to any
portion of the unpaid principal balance of this Note or following a
determination that the prohibition on voluntary prepayments during the Lockout
Period is in contravention of applicable law, then Borrower must also pay to
Lender upon demand by Lender, a prepayment premium equal to 5% of the amount of
principal being prepaid.

 

(c)                                  Following the end of the Lockout Period,
Borrower may voluntarily prepay all of the unpaid principal balance of this Note
on an Installment Due Date so long as Borrower designates the date for such
prepayment in a Notice from Borrower to Lender given at least 30 days prior to
the date of such prepayment. If an Installment Due Date (as defined in
Section 1(a)) falls on a day which is not a Business Day, then with respect to
payments made under this Section 10 only, the term “Installment Due Date” will
mean the Business Day immediately preceding the scheduled Installment Due Date.

 

(d)                                 Notwithstanding Section 10(c), Borrower may
voluntarily prepay all of the unpaid principal balance of this Note on a
Business Day other than an Installment Due Date if Borrower provides Lender with
the Notice set forth in Section 10(c) and meets the other requirements set forth
in this Section 10(d). Borrower acknowledges that Lender has agreed that
Borrower may prepay principal on a Business Day other than an Installment Due
Date only because Lender will deem any prepayment received by Lender on any day
other than an Installment Due Date to have been received on the Installment Due
Date immediately following such prepayment and Borrower must pay to Lender all
interest that would have been due if the prepayment had actually been made on
the Installment Due Date immediately following such prepayment.

 

(e)                                  Unless otherwise expressly provided in the
Loan Documents, Borrower may not voluntarily prepay less than all of the unpaid
principal balance of this Note. In

 

15

--------------------------------------------------------------------------------


 

order to voluntarily prepay all or any part of the principal of this Note,
Borrower must also pay to Lender, together with the amount of principal being
prepaid, (i) all accrued and unpaid interest due under this Note, plus (ii) all
other sums due to Lender at the time of such prepayment, plus (iii) any
prepayment premium calculated pursuant to Section 10(f).

 

[SELECT CORRECT VERSION OF SECTION 10(f), AND DELETE THE INAPPLICABLE VERSIONS]

 

[FIRST VERSION — LOCKOUT THEN 1%]

 

(f)                                   Except as provided in Section 10(g), a
prepayment premium will be due and payable by Borrower in connection with any
prepayment of principal under this Note during the Prepayment Premium Period.
The prepayment premium will be 1.0% of the amount of principal being prepaid for
any prepayments occurring during the Prepayment Premium Period but after the
Lockout Period (if applicable).

 

[OR -SECOND VERSION — 3%, 2%, 1%]

 

(f)                                   Except as provided in Section 10(g), a
prepayment premium will be due and payable by Borrower in connection with any
prepayment of principal under this Note during the Prepayment Premium Period.
The prepayment premium will be:

 

(i)                                     3.0% of the amount of principal being
prepaid if the prepayment occurs prior to the 12th Installment Due Date under
this Note; or

 

(ii)                                  2.0% of the amount of principal being
prepaid if the prepayment occurs on or after the 12th Installment Due Date under
this Note and prior to the 24th Installment Due Date under this Note; or

 

(iii)                               1.0% of the amount of principal being
prepaid if the prepayment occurs on or after the 24th Installment Due Date under
this Note.

 

[OR — THIRD VERSION — 5%, 4%, 3%, 2%, 1%]

 

(f)                                   Except as provided in Section 10(g), a
prepayment premium will be due and payable by Borrower in connection with any
prepayment of principal under this Note during the Prepayment Premium Period.
The prepayment premium will be:

 

(i)                                     5.0% of the amount of principal being
prepaid if the prepayment occurs prior to the 12th Installment Due Date under
this Note; or

 

(ii)                                  4.0% of the amount of principal being
prepaid if the prepayment occurs on or after the 12th Installment Due Date under
this Note and prior to the 24th Installment Due Date under this Note; or

 

16

--------------------------------------------------------------------------------


 

(iii)                               3.0% of the amount of principal being
prepaid if the prepayment occurs on or after the 24th Installment Due Date under
this Note and prior to the 36th Installment Due Date under this Note; or

 

(iv)                              2.0% of the amount of principal being prepaid
if the prepayment occurs on or after the 36th Installment Due Date under this
Note and prior to the 48th Installment Due Date under this Note; or

 

(v)                                 1.0% of the amount of principal being
prepaid if the prepayment occurs on or after the 48th Installment Due Date under
this Note.

 

[OR- FOURTH VERSION — 7%, 6%, 5%, 4%, 3%, 2%, 1%]

 

(f)                                   Except as provided in Section 10(g), a
prepayment premium will be due and payable by Borrower in connection with any
prepayment of principal under this Note during the Prepayment Premium Period.
The prepayment premium will be:

 

(i)                                     7.0% of the amount of principal being
prepaid if the prepayment occurs prior to the 12th Installment Due Date under
this Note; or

 

(ii)                                  6.0% of the amount of principal being
prepaid if the prepayment occurs on or after the 12th Installment Due Date under
this Note and prior to the 24th Installment Due Date under this Note; or

 

(iii)                               5.0% of the amount of principal being
prepaid if the prepayment occurs on or after the 24th Installment Due Date under
this Note and prior to the 36th Installment Due Date under this Note; or

 

(iv)                              4.0% of the amount of principal being prepaid
if the prepayment occurs on or after the 36th Installment Due Date under this
Note and prior to the 48th Installment Due Date under this Note; or

 

(v)                                 3.0% of the amount of principal being
prepaid if the prepayment occurs on or after the 48th Installment Due Date under
this Note and prior to the 60th Installment Due Date under this Note; or

 

(vi)                              2.0% of the amount of principal being prepaid
if the prepayment occurs on or after the 60th Installment Due Date under this
Note and prior to the 72nd Installment Due Date under this Note; or

 

(vii)                           1.0% of the amount of principal being prepaid if
the prepayment occurs on or after the 72nd Installment Due Date under this Note.

 

(g)                                  Notwithstanding any other provision of this
Section 10, no prepayment premium will be payable with respect to any of the
following:

 

17

--------------------------------------------------------------------------------


 

(i)                                     Any prepayment made during the Window
Period.

 

(ii)                                  Any prepayment occurring as a result of
the application of any Insurance proceeds or Condemnation award.

 

(iii)                               Any prepayment required under the terms of
the Loan Agreement in connection with a Condemnation proceeding.

 

(iv)                              Any prepayment of the entire principal balance
of this Note that occurs on or after the      [INSERT “12th” IF THE FIRST
VERSION OF SECTION 10(f) IS SELECTED. INSERT “36th” IF THE SECOND VERSION OF
SECTION 10(f) IS SELECTED. INSERT “60th” IF THE THIRD VERSION OF
SECTION 10(f) IS SELECTED. INSERT “84th” IF THE FOURTH VERSION OF
SECTION 10(f) IS SELECTED] Installment Due Date under this Note with the
proceeds of a fixed interest rate mortgage loan that is the subject of a binding
commitment for purchase between Freddie Mac and a Freddie Mac-approved Program
Plusâ Seller/Servicer.

 

(h)                                 Unless Lender agrees otherwise in writing, a
permitted or required prepayment of less than the unpaid principal balance of
this Note will not extend or postpone the due date of any subsequent monthly
installments or change the amount of such installments.

 

(i)                                     Borrower recognizes that any prepayment
of any of the unpaid principal balance of this Note, whether voluntary or
involuntary or resulting from an Event of Default by Borrower, will result in
Lender’s incurring loss, including reinvestment loss, additional expense and
frustration or impairment of Lender’s ability to meet its commitments to third
parties. Borrower agrees to pay to Lender upon demand damages for the detriment
caused by any prepayment, and agrees that it is extremely difficult and
impractical to ascertain the extent of such damages. Borrower therefore
acknowledges and agrees that the formula for calculating prepayment premiums set
forth in this Note represents a reasonable estimate of the damages Lender will
incur because of a prepayment. Borrower further acknowledges that any lockout
and prepayment premium provisions of this Note are a material part of the
consideration for the Loan, and that the terms of this Note are in other
respects more favorable to Borrower as a result of the Borrower’s voluntary
agreement to the lockout and prepayment premium provisions.

 

11.                               Reserved.

 

12.                               Reserved.

 

18

--------------------------------------------------------------------------------


 

13.                               Costs and Expenses. To the fullest extent
allowed by applicable law, Borrower must pay all expenses and costs, including
Attorneys’ Fees and Costs incurred by Lender as a result of any default under
this Note or in connection with efforts to collect any amount due under this
Note, or to enforce the provisions of any of the other Loan Documents, including
those incurred in post-judgment collection efforts and in any bankruptcy
proceeding (including any action for relief from the automatic stay of any
bankruptcy proceeding) or judicial or non-judicial foreclosure proceeding.
Borrower acknowledges and agrees that, in connection with each request by
Borrower under this Note or any Loan Document, Borrower must pay all reasonable
Attorneys’ Fees and Costs and expenses incurred by Lender, including any fees
charged by the Rating Agencies (if applicable), regardless of whether the matter
is approved, denied or withdrawn.

 

14.                               Forbearance. Any forbearance by Lender in
exercising any right or remedy under this Note, the Loan Agreement, or any other
Loan Document, or otherwise afforded by applicable law, will not be a waiver of
or preclude the exercise of that or any other right or remedy. The acceptance by
Lender of any payment after the due date of such payment, or in an amount which
is less than the required payment, will not be a waiver of Lender’s right to
require prompt payment when due of all other payments or to exercise any right
or remedy with respect to any failure to make prompt payment. Enforcement by
Lender of any security for Borrower’s obligations under this Note will not
constitute an election by Lender of remedies so as to preclude the exercise of
any other right or remedy available to Lender.

 

15.                               Waivers. Borrower and all endorsers and
Guarantors of this Note and all other third party obligors waive presentment,
demand, notice of dishonor, protest, notice of acceleration, notice of intent to
demand or accelerate payment or maturity, presentment for payment, notice of
nonpayment, grace, and diligence in collecting the Indebtedness.

 

16.                               Loan Charges. Neither this Note nor any of the
other Loan Documents will be construed to create a contract for the use,
forbearance, or detention of money requiring payment of interest at a rate
greater than the Maximum Interest Rate. If any applicable law limiting the
amount of interest or other charges permitted to be collected from Borrower in
connection with the Loan is interpreted so that any interest or other charge
provided for in any Loan Document, whether considered separately or together
with other charges provided for in any other Loan Document, violates that law,
and Borrower is entitled to the benefit of that law, that interest or charge is
hereby reduced to the extent necessary to eliminate that violation. The amounts,
if any, previously paid to Lender in excess of the permitted amounts will be
applied by Lender to reduce the unpaid principal balance of this Note. For the
purpose of determining whether any applicable law limiting the amount of
interest or other charges permitted to be collected from Borrower has been
violated, all Indebtedness that constitutes interest, as well as all other
charges made in connection with the Indebtedness that constitute interest, will
be deemed to be allocated and spread ratably over the stated term of this Note.
Unless otherwise required by applicable law, such allocation and spreading will
be effected in such a manner that the rate of interest so computed is uniform
throughout the stated term of this Note.

 

19

--------------------------------------------------------------------------------


 

[IF THE PROPERTY JURISDICTION IS TEXAS, DELETE THE SECTION 16 ABOVE AND INSERT
THE FOLLOWING SECTION 16. IF THE PROPERTY IS NOT IN TEXAS, DELETE THE FOLLOWING
SECTION 16:]

 

16.                               Loan Charges (Texas Only). Borrower and Lender
intend at all times to comply with the law of the State of Texas governing the
Maximum Interest Rate or the maximum amount of interest payable on or in
connection with this Note and the Indebtedness (or applicable United States
federal law to the extent that it permits Lender to contract for, charge, take,
reserve, or receive a greater amount of interest than under Texas law). If the
applicable law is ever judicially interpreted so as to render usurious any
amount payable under this Note or under any other Loan Document, or contracted
for, charged, taken, reserved, or received with respect to the Indebtedness, or
as a result of acceleration of the maturity of this Note, or if any prepayment
by Borrower results in Borrower having paid any interest in excess of that
permitted by any applicable law, then Borrower and Lender expressly intend that
all excess amounts collected by Lender will be applied to reduce the unpaid
principal balance of this Note (or, if this Note has been or would thereby be
paid in full, will be refunded to Borrower), and the provisions of this Note,
the Loan Agreement and any other Loan Documents immediately will be deemed
reformed and the amounts thereafter collectible under this Note or any other
Loan Document reduced, without the necessity of the execution of any new
documents, so as to comply with any applicable law, but so as to permit the
recovery of the fullest amount otherwise payable under this Note or any other
Loan Document. The right to accelerate the Maturity Date of this Note does not
include the right to accelerate any interest, which has not otherwise accrued on
the date of such acceleration, and Lender does not intend to collect any
unearned interest in the event of acceleration. All sums paid or agreed to be
paid to Lender for the use, forbearance, or detention of the Indebtedness will,
to the extent permitted by any applicable law, be amortized, prorated, allocated
and spread throughout the full term of the Indebtedness until payment in full so
that the rate or amount of interest on account of the Indebtedness does not
exceed the applicable usury ceiling. Notwithstanding any provision contained in
this Note, the Loan Agreement or any other Loan Document that permits the
compounding of interest, including any provision by which any accrued interest
is added to the principal amount of this Note, the total amount of interest that
Borrower is obligated to pay and Lender is entitled to receive with respect to
the Indebtedness will not exceed the amount calculated on a simple (i.e.,
non-compounded) interest basis at the maximum rate on principal amounts actually
advanced to or for the account of Borrower, including all current and prior
advances and any advances made pursuant to the Loan Agreement or other Loan
Documents (such as for the payment of Taxes, Insurance premiums and similar
expenses or costs).

 

17.                               Commercial Purpose. Borrower represents that
Borrower is incurring the Indebtedness solely for the purpose of carrying on a
business or commercial enterprise, and not for personal, family, household, or
agricultural purposes.

 

18.                               Counting of Days. Any reference in this Note
to a period of “days” means calendar days, not Business Days, except where
otherwise specifically provided.

 

20

--------------------------------------------------------------------------------


 

19.                               Governing Law. This Note will be governed by
the law of the Property Jurisdiction.

 

20.                               Captions. The captions of the Sections of this
Note are for convenience only and will be disregarded in construing this Note.

 

21.                               Notices; Written Modifications.

 

(a)                                 All Notices, demands, and other
communications required or permitted to be given pursuant to this Note will be
given in accordance with Section 11.03 of the Loan Agreement.

 

(b)                                 Any modification or amendment to this Note
will be ineffective unless in writing and signed by the party sought to be
charged with such modification or amendment; provided, however, in the event of
a Transfer under the terms of the Loan Agreement that requires Lender’s consent,
any or some or all of the Modifications to Multifamily Note set forth in
Exhibit A to this Note may be modified or rendered void by Lender at Lender’s
option, by Notice to Borrower and the transferee, as a condition of Lender’s
consent.

 

22.                               Consent to Jurisdiction and Venue. Borrower
agrees that any controversy arising under or in relation to this Note may be
litigated in the Property Jurisdiction. The state and federal courts and
authorities with jurisdiction in the Property Jurisdiction will have
jurisdiction over all controversies that will arise under or in relation to this
Note. Borrower irrevocably consents to service, jurisdiction, and venue of such
courts for any such litigation and waives any other venue to which it might be
entitled by virtue of domicile, habitual residence, or otherwise. However,
nothing in this Note is intended to limit any right that Lender may have to
bring any suit, action, or proceeding relating to matters arising under this
Note in any court of any other jurisdiction.

 

23.                               WAIVER OF TRIAL BY JURY. BORROWER AND LENDER
EACH (a) AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING
OUT OF THIS NOTE OR THE RELATIONSHIP BETWEEN THE PARTIES AS LENDER AND BORROWER
THAT IS TRIABLE OF RIGHT BY A JURY AND (b) WAIVES ANY RIGHT TO TRIAL BY JURY
WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN
THE FUTURE. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH
PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.

 

24.                               State-Specific Provisions.

 

[DELETE ALL INAPPLICABLE PROVISIONS. IF THERE ARE NO APPLICABLE
PROVISIONS, INSERT “N/A.”]

 

If the Property Jurisdiction is Alaska:

 

21

--------------------------------------------------------------------------------


 

NOTICE TO BORROWER: The mortgagor or trustor (Borrower) is personally obligated
and fully liable for the amount due under this Note as provided in Section 9 of
this Note. The mortgagee or beneficiary (Lender) has the right to sue on this
Note and obtain a personal judgment against the mortgagor or trustor (Borrower)
for satisfaction of the amount due under this Note either before or after a
judicial foreclosure of the Instrument under AS 09.45.170 - 09.45.220.

 

If the Property Jurisdiction is Arizona:

 

Borrower agrees to pay an effective contracted rate of interest equal to the
rate of interest resulting from all interest payable as provided in this Note,
plus an additional rate of interest resulting from all “Other Sums.” The “Other
Sums” will consist of all fees, charges, or any other sums (other than interest
payable as provided in this Note) paid or payable by Borrower, whether pursuant
to this Note, any of the Loan Documents, or any other document or instrument in
any way pertaining to this lending transaction that may be deemed to be interest
for the purpose of any law of the State of Arizona that may limit the maximum
amount of interest to be charged with respect to this lending transaction. The
Other Sums will be deemed to be interest for the purposes of any such law only.

 

If the Property Jurisdiction is California:

 

(a)                                 If a Guarantor is liable for only a portion
of the Indebtedness, Borrower hereby waives its rights under California Civil
Code Section 2822(a) to designate the portion of the Indebtedness that will be
satisfied by Borrower’s partial payment.

 

(b)                                 Reserved.

 

(c)                                  Borrower hereby expressly waives any right
it may have, under California Civil Code Section 2954.10 or otherwise, to prepay
this Note, in whole or in part, without prepayment charge, upon acceleration of
the maturity date of this Note, and agrees that if for any reason, a prepayment
of any or all of this Note is made, whether voluntarily or upon or following any
acceleration of the maturity date of this Note by Lender, then Borrower shall
pay the prepayment premium calculated pursuant to Section 10 hereof. By
initialing this provision in the space provided below, Borrower hereby declares
that Lender’s agreement to make the Loan at the interest rate provided for
herein and for the term set forth in this Note constitutes adequate
consideration, given individual weight by Borrower, for this waiver and
agreement.

 

INITIALS OF BORROWER:                                         

 

If the Property Jurisdiction is Connecticut:

 

WAIVER OF PREJUDGMENT REMEDY, HEARING AND NOTICE. THE UNDERSIGNED ACKNOWLEDGES
THAT THIS IS A “COMMERCIAL TRANSACTION” AS SUCH IS DEFINED IN CHAPTER 903a OF
THE CONNECTICUT GENERAL STATUTES, AS AMENDED. THE UNDERSIGNED FURTHER
ACKNOWLEDGES THAT, PURSUANT TO SUCH SECTION, IT

 

22

--------------------------------------------------------------------------------


 

HAS A RIGHT TO NOTICE OF AND HEARING PRIOR TO THE ISSUANCE OF ANY “PREJUDGMENT
REMEDY.” NOTWITHSTANDING THE FOREGOING, THE UNDERSIGNED HEREBY WAIVES ALL RIGHTS
TO SUCH NOTICE, JUDICIAL HEARING, OR PRIOR COURT ORDER IN CONNECTION WITH ANY
SUIT ON THIS NOTE OR ANY EXTENSIONS OR RENEWALS OF THE SAME OR ON THE MORTGAGE
SECURING THIS NOTE.

 

If the Property Jurisdiction is Indiana:

 

Borrower must make all payments of principal and interest under this Note
without relief from valuation and appraisement laws. For purposes of
Section 9(d) and Section 13, Attorneys’ Fees and Costs means (i) fees and
out-of-pocket costs of Lender’s and Loan Servicer’s attorneys, as applicable,
including costs of Lender’s and Loan Servicer’s in-house counsel, support staff
costs, costs of preparing for litigation, computerized research, telephone and
facsimile transmission expenses, mileage, deposition costs, postage,
duplicating, process service, videotaping, and similar costs and expenses;
(ii) costs and fees of expert witnesses, including appraisers; and
(iii) investigatory fees.

 

If the Property Jurisdiction is Iowa:

 

IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. NO OTHER TERMS OR
ORAL PROMISES NOT CONTAINED IN THIS NOTE MAY BE LEGALLY ENFORCED. YOU MAY CHANGE
THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT.

 

Borrower acknowledges receipt of a copy of this Note, the Security Instrument,
the Loan Agreement and all other Loan Documents.

 

If the Property Jurisdiction is Louisiana:

 

Wherever the phrase “joint and several” appears in this Note, the phrase is
amended to read “joint and several and solidary.”

 

If the Property Jurisdiction is Maine:

 

NOTICE: BORROWER MAY NOT MAINTAIN ANY ACTION ON ANY AGREEMENT WITH LENDER TO
LEND ADDITIONAL MONEY, EXTEND ADDITIONAL CREDIT, FORBEAR FROM COLLECTION OF THE
INDEBTEDNESS OR MAKE ANY OTHER ACCOMMODATION FOR THE REPAYMENT OF THE
INDEBTEDNESS, UNLESS THE AGREEMENT ON WHICH THE ACTION IS BROUGHT, OR SOME
MEMORANDUM OF IT, IS IN WRITING AND SIGNED BY AN INDIVIDUAL AUTHORIZED TO SIGN
FOR LENDER.

 

If the Property Jurisdiction is New Mexico:

 

Pursuant to Section 58-6-5 NMSA 1978, a contract, promise, or commitment to loan
money or to grant, extend, or renew credit, or any modification thereof, in an
amount

 

23

--------------------------------------------------------------------------------


 

greater than $25,000.00 not primarily for personal, family or household purposes
made by a financial institution is not enforceable unless made in writing and
signed by the party to be charged or that party’s authorized representatives.

 

If the Property Jurisdiction is New York:

 

Section 9(c) of this Note is amended to add the following subsection:

 

[   ]                               Borrower fails to pay any Transfer Taxes
required to be paid by Borrower under the terms of the Security Instrument or
Loan Agreement.

 

If the Property Jurisdiction is North Carolina:

 

Consistent with the provisions of Section 7 pertaining to requirements of
applicable law, the first sentence of Section 7 is modified to read as follows: 
“If any monthly installment of interest or principal and interest or other
amount payable under this Note or under the Loan Agreement or any other Loan
Document is not received by Lender within 15 days after the installment or
amount is due, Borrower must pay to Lender, immediately and without demand by
Lender, a late charge equal to 4% of such installment or other amount due.”

 

If the Property Jurisdiction is North Dakota:

 

PURSUANT TO NORTH DAKOTA CENTURY CODE SECTION 32-19-06.1, BORROWER IS HEREBY PUT
ON NOTICE THAT LENDER MAY HAVE THE RIGHT TO PROCEED TO OBTAIN AND COLLECT A
DEFICIENCY JUDGMENT, TOGETHER WITH FORECLOSURE OF THE MORTGAGED PROPERTY UNDER
APPLICABLE LAWS.

 

If the Property Jurisdiction is Washington State:

 

NOTICE:  ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO
FOREBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON
LAW.

 

25.                               Attached Riders. The following Riders are
attached to this Note: [LIST EACH RIDER ATTACHED OR STATE “NONE”]

 

26.                               Attached Exhibit. The following Exhibit, if
marked with an “X” in the space provided, is attached to this Note:

 

o                                    Exhibit A       Modifications to
Multifamily Note

 

IN WITNESS WHEREOF, and in consideration of the Lender’s agreement to lend
Borrower the principal amount set forth above, Borrower has signed and delivered
this Note under seal or has caused this Note to be signed and delivered under
seal by its duly authorized representative. [INCLUDE IF REQUIRED BY APPLICABLE
LAW: Borrower intends that this Note will be deemed to be signed and delivered
as a sealed instrument.]

 

24

--------------------------------------------------------------------------------


 

[SIGNATURES]

 

[ADD SEALS AND WITNESSES IF REQUIRED]

 

25

--------------------------------------------------------------------------------


 

EXHIBIT A

 

MODIFICATIONS TO MULTIFAMILY NOTE

 

The following modifications are made to the text of the Note that precedes this
Exhibit.

 

A-1

--------------------------------------------------------------------------------